--------------------------------------------------------------------------------

Exhibit 10.1

Shanghai Pudong Development Bank

Agreement for Short Term Loan

To: Shanghai Pudong Development Bank _____ branch No: 76012009281547

Client: Henan Kaifeng Desheng Boiler Co., Ltd
Address: 12 Gongyuan Road, Kaifeng City
Tel: 0378-2996132
Fax : 0378-2993260
Date of Application: Aug.14, 2009
Contact with Client: Hao Genfa (signature)
Contac with Financing Bank: (signature)

Our company hereby irrevocably applies for the short term loan as circulating
fund from your bank under the following articles of the agreement:

I The indispensable item

[X] The agreement is signed as a financing document attached to the Agreement
for Financing Amount (No.___ ); after the agreement comes into effect, all of
its items will be integrated to and part of the Agreement for Financing Amount
(In the event the client has signed an Agreement for Financing Amount with
financing bank, please choose the option and write down number of the Agreement
for Financing Amount);

[X] The agreement is a separate credit document signed between client and
financing bank (In the event the client fails to sign an Agreement for Financing
Amount, please choose the option);

[X] The loan stated in the agreement is used for paying off the existing debt,
which the guarantor has known well. Original agreement: _______Signing Date:
_______No: ____ (In the event the loan is used for paying off the existing debt,
the option must be chosen)

II Description about the loan

(If the interest rate and penalty rate of interest about the loan have been
agreed in the Agreement for Financing Amount, relevant blanks in the agreement
are permitted to be left unfilled)

Types of short term loans:

A.[X]  Short term loan with fixed term
B. [  ]  Short term loan with no fixed term


--------------------------------------------------------------------------------

Currency Amount Type Date of Due Interest Interest Penalty Penalty Rate      
Drawing Date(Period) Rate Settlement Rate of of Interest for              
Interest Embezzlement               for  

              Overdue   RMB 20,000,000.00 loan Aug.14,2009 Aug.13,2010 5.841% By
month 7.5933% 11.682%                 Note for Repayment Repay in lump sum at
maturity day.        

Notes: the RMB interest rate is based on annual interest rate and the floating
rate should be given with the clear indication of its floating cycle. The short
term loan with fixed term should be given with its due date and the due date of
short term loan with no fixed term mentioned in the agreement as the deadline.

III Description about the guarantee
(If the guarantee has been reached in the Agreement for Financing Amount,
relevant blanks in the agreement are permitted to be left unfilled) Guarantor:
Henan Kaifeng Desheng Boiler Co., Ltd

Type of guarantee     [X] Mortgage    [  ] Pledge     [  ] Assurance

IV

General Clauses



The client hereby confirms that the following clauses for loan have been read
and agreed:

1.

After the financing bank has signed the agreement, except that the loan has been
granted to the client in accordance with the agreement, it has the right to
cancel the granting of loan agreed in the agreement at any time.

2.

Type of interest payment: except otherwise stated therein, the interest in the
agreement will be daily calculated paid off together with the principal.

3.

Document submitted: the client must submit the following documents to the
financing bank or meet relevant requirements before withdrawal; however, the
financing bank has no obligations to examine the authenticity of the documents.

(1)

The latest articles of incorporation, copies of business license;

(2)

The decisions of Board of Directors for the client to sign the agreement and its
attached financing documents (in the event the articles of incorporation of the
client gives restrictions on the signing right of the legal representative);

(3)

The authorization of representative from the client and signature of the
representative;

(4)

The agreement with legal signature of the client;

(5)

The withdrawal date agreed by the client should be the business day of the
financing bank;

(6)

If the loan in the agreement is guaranteed, the guarantee document should be
signed and come into effect before withdrawal;

(7)

The documents and/or conditions requests by the financing bank at any time;

4.

If the dates of withdrawal and repayment are not the business days of the bank,
the dates should be postponed to next business days and the interest should be
counted within in the postponed days.

5.

Repayment advance and acceleration of maturity: as for the short-term loan with
no fixed terms, the client can repay advance at any time before the deadline;
for the short term loan with fixed term, unless the bank has informed the client
about the acceleration of maturity, the client must apply for the writing
permission from the bank and compensate all the costs or losses of the bank
caused by the repayment advance if the client repays advance. The repayment
advance should be treated as the acceleration of maturity. The financing bank
has the right to inform the client about the acceleration of maturity at any
time without explanations, and then the client must repay the loan immediately.

--------------------------------------------------------------------------------


6.

Tax: except otherwise stated in laws, the client has to deduct the relevant
taxes out of the repayment according to laws, otherwise, all the amount agreed
in the agreement must be paid off without any deduction. If the client has to
deduct the relevant taxes according to laws, the client should pay additional
amount to the bank so that the bank can get full amount specified in the
agreement without any deduction.

 

 

7.

Statements and warranties: the client should make the following statements and
warranties, and the statements and warranties are treated as the necessity
whenever the financing bank grants loans to the client according to the
agreement:


  (1)

The client must be an entity registered legally in China (excluding Hong Kong,
Macao and Taiwan, similarly hereinafter). It should have the right to sign the
agreement and all the relevant documents, take any necessary corporate actions
to assure the validity, effect and compulsory fulfillment of the agreements and
relevant documents;

   

 

  (2)

The signing and fulfillment of the agreement shall not violate the other signed
contracts and documents, articles of incorporation, applicable laws and
administrative provisions, certain documents and verdicts from relevant
authorities, other obligations and arrangements of the client.

   

 

  (3)

Client, its any shareholders and associate companies have never involved in the
similar legal procedures such as liquidation, bankruptcy, reformation, merger,
incorporation, branch, dissolution, closure, discontinuance and so on; And have
no any conditions leading to such procedures;

   

 

  (4)

The client has been never involved in economic, civil, criminal and
administrative lawsuit and similar arbitration procedures which will exert
serious influence on the client; there shall be no conditions for the client to
be involved in the proceedings or similar ones;

   

 

  (5)

Legal representative, director, supervisor, executives and major capitals of the
client have never been involved in compulsory implementation, being sealed,
detention, being frozen and lien or supervised; and they have no conditions
leading to the measures;

   

 

  (6)

The client must clarify all financial statements comply with China’s laws and
regulations, which shall be true, integral and judicial to reflect its financial
status; during the signing and fulfillment of the agreement, the client must
make sure that the materials, documents and information about guarantee and
itself submitted to the bank, must be true, effective, correct and integral
without any concealment and omission;


--------------------------------------------------------------------------------


  (7)

The client shall carry out its business in line with the regulations and laws;
it must conduct business based on the regulations stated in its business license
and legal scope of business; besides, it should handle annual check formalities
in time;

   

 

  (8)

The client shall assure that there will be no such conditions and affairs that
can or may cause serious negative influence on its contractual capability.


8. Commitments: The client must make following commitments:


  (1)

The client should fully comply with and fulfill the obligations in the
agreement;

   

 

  (2)

According to the clauses in the agreement, the client shall repay the principal,
interest and relevant costs; it should get and abide by all the legal approvals,
authorizations, registrations and permissions, meanwhile, keep them valid so
that it can legally sign and fullfill the obligations in the agreement and
relevant documents; at the request of the bank, the client shall issue relevant
certificates in time.

   

 

  (3)

In the event the client has known that it is involved in the economic, civil,
criminal and administrative lawsuit procedures with serious negative influence
or its major capital is concerned with any official measures such as compulsory
implementation, being sealed, detention, being frozen and lien, it should inform
the bank in writing form about the influence and remedial measures taken or to
be taken in details within five business days;

   

 

  (4)

Without the written permission from the financing bank, the client has no right
to repay the large amount of debts for a third- party (except the financing
bank), or take the guarantee responsibility for others;

   

 

  (5)

Without the written permission from the financing bank, the client has no right
to own large amount of debts and contingent liability, plan to provide
preferential guarantee for any forms of debts belonging to a third-party or
itself in any form; from the date of signing to the end of repayment in the
agreement, without the written permission from the financing bank, the client
has no right to:


  a.

Undergo the procedures or similar procedures such as liquidation, bankruptcy,
reformation, merger, incorporation, dissolution, closure and so on;

   

 

  b.

Sell, hire, donate, transfer or deal with its major capital in any form except
the daily business necessary;

   

 

  c.

Reconstruct its stock ownership;

   

 

  d.

Sign contracts/agreements or take responsibilities that can cause serious
negative influence on its ability to fulfill the agreement.


  (6)

When the guarantee in the agreement meets special conditions or has to be
changed, the client should provide other guarantees up to the requirement of the
bank. The special conditions and changes include but not limited to out of
service, dissolution, removal of business license, applying or being applied for
reconstruction and bankruptcy, serious changes in operation and finance, being
involved in serious lawsuits or arbitrations where its legal representatives,
directors, supervisors or executives are involved in, the values of things
guaranteed are or may be reduced, measures are taken for attachment,
noncompliance against the agreement found or the contracts requested for
cancellation.


--------------------------------------------------------------------------------


  (7)

Under the requirements of the bank, the client should handle the notarization
with effect of compulsory implementation in the pubic notary office appointed by
the bank, bear the cost and accept the compulsory implementation willingly;

   

 

  (8)

The client should inform the bank of the events that will influence its
capability to fulfill the obligations under the agreement and the relevant
documents.


9.

Expenses and costs: as for the expenses on the modification, signature,
compulsory implementation, notarization and registration of any document, the
client should make compensation to the bank at the request of the bank. Except
those stated for the bank to pay, the client should pay the stamp tax and other
taxes of the agreement and the relevant documents.

 

 

10.

Interest penalty: with regard to the unpaid due, from the due date to the date
payment, the client should pay the interest penalty to the bank. The interest
penalty should be calculated daily on the sum unpaid (including interest). The
interest penalty (including embezzlement punitive interest, if applicable)
should be settled monthly with compound interest by month.

 

 

11.

Authorized repayment and offset: the client hereby authorizes the financing bank
on behalf of the client to use the sum (regardless of the kind of currency) in
its account for the repayment of the debts when the client repays no due loan
whether or not the debts belong to those under the agreement; the authorization
is irrevocable; regarding to the currency conversion, the bank will adopt the
conversion rate determined by itself with the risk taken by the client.

 

 

12.

Acknowledgement of debt: according to the constant standard business rules, the
bank will keep a set of accounting statements and vouchers in the book of
account that is related to the business under the agreement. Except obvious
errors, the client should treat the accounting statement and document as valid
proofs for its debts.

 

 

13.

Transfer: the client has no right to transfer the rights or obligations in the
agreement to others. The financing bank has the right to transfer the rights and
obligations in the agreement to a third party, disclose any relevant information
to a third-party which include any information offered by the client and
guarantors for the agreement.

 

 

14.

Information disclosure: the client agrees: in addition to the disclosure
permitted in article 13, the financing bank can disclose all the relevant
information of the agreement to headquarters, branches, related organizations
and the staffs in the organizations; meanwhile, the disclosures, which are in
line with the requirements of laws and regulations of supervision departments,
government agencies and judicial organs, are also permitted.

 

 

15.

Default: the defaults include the following conditions: the client violates the
statements and commitments in the agreement, or the statements and commitments
in it are not true, incorrect, incomplete and inaccurate or have been violated;
it violates or refuses to fulfill the commitments and the regulations in the
agreement; the conditions undergoing in the company of the client threaten the
security of the loan; the guarantors violate the rules agreed in the guarantee
documents. If any condition mentioned above happens, the financing bank has the
right to claim the acceleration of the maturity for the loan and the client
shall compensate for all the losses of the bank including attorney fee.


--------------------------------------------------------------------------------


16.

Special agreement for group client: in the event the client of the agreement is
a group, the client hereby agrees: (1) the client should report timely the
related transaction conditions about over 10% net assets of the concrete
fiduciary, including: a. Relationship of trading parties; b. Project and nature
of transaction; c. Transaction sum or corresponding proportion; d. Policy of
pricing (including transaction with no sum or only token payment); (2) If the
fiduciary has one of the following conditions, the client will be taken as
violating the contract, and the financing bank has the right to cancel the
credit extension from the client, take back partial or full credit extension or
demand the client to add 100% guarantee fund: a. Provide fake materials or hide
key operation and financial activities; b. with the permission of the financing
bank, the purpose under credit extensions is changed, peculate or engage in
illegal or violating transaction under the credit; c. utilize fake contracts
with associated parties, take bills receivable, account receivable or other
obligatory right (which have no trading actually) for discounting or pledge to
cheat for fund or credit from the bank; d. Refuse the supervision and check on
the use and financial activities of the credit funds by the financing bank; e.
Serious merger, reconstruction or recombination occur, which the bank thinks
will threaten the safety of the credit funds; f. evade the claimable assets on
purpose through associated transaction.

 

 

17.

Other clauses agreed:

 

 

18.

Applicable laws and jurisdiction: the agreement will be governed by laws and
regulations of the Peoples’ Republic of China (excluding Hong Kong, Macao and
Taiwan). Any disputes arising out of the agreement will be handled by the
People’s Court at the location of the bank, which owns exclusive jurisdiction.

 

 

19.

Address for lawsuit: the client confirms that as for any proceedings under the
agreement, any summons and notification relating to the proceedings shall be
sent to the address specified at the beginning of the agreement, which will
taken as actual arrival of the files, without written notification to the bank,
the address mentioned above shall not be changed.

 

 

20.

Separation of articles, any failure, illegality or unable to exercise forcefully
of articles in the agreement shall not influence the validity, effect and
implementation of other articles in the agreement.

 

 

21.

During the validity of the agreement, the financing bank may give extension or
delay to take actions against violating behaviors of the client, which shall not
damage or restrict the bank to enjoy any rights and benefits as debtee under the
agreement, and not be taken as connivancy to the noncompliances of the client,
and even not as the bank has given up the rights to take actions against the
noncompliances.


--------------------------------------------------------------------------------


22.

Consistency of financing sum: If the Agreement for Financing Amount (if
applicable, including any alteration valid) conflict with the agreement, the
agreement shall prevail.

 

 

23.

Signing: The agreement is made in quadruplication, the client holds one copy,
and the financing bank holds three copies, which will come into effect on the
date when it is affixed with seals of signatures of legal
representatives/principals of two parties.

The column for signature

     The two parties confirm that all articles of the agreement have been
explained and discussed in details, both have no doubt about the agreement, and
get correct and accurate understanding on the definitions of rights, obligations
and responsibilities in the agreement.

Client: Henan Kaifeng Desheng Boiler Co., Ltd (Seal)
Legal representative/agent: (Seal)
Financing Bank: Shanghai Pudong Development Bank Zhengzhou Branch (Special Seal
for Loan Contract)
Legal representative/agent: (Seal)

--------------------------------------------------------------------------------